Cook, J.,
dissenting. For the reasons set forth in Justice Stratton’s dissenting opinion, I too must respectfully dissent. I write separately only to complement her analysis.
Justice Stratton’s first reason for dissenting tracks the analysis set forth by Judge Fain in Anderson v. Sonoco Products Co. (1996), 112 Ohio App.3d 305, 678 N.E.2d 631. Judge Fain, writing for a majority of the court, interpreted Civ.R. 41(A) to exclude an employee/claimant to an employer’s R.C. 4123.512 appeal from having the right of voluntary dismissal. Judge Fain based that interpretation on the differing terms used in Civ.R. 41(A) and in R.C. 4123.512. In an R.C. 4123.512 appeal, the employee is titled a “claimant” and the pleading that he or she files is titled a “petition.” As an R.C. 4123.512 claimant to an employer’s appeal, an employee does not initiate the action by filing the petition. Instead, the action is initiated by the employer’s filing of an appeal. Common definition of the term “plaintiff,” which contemplates only the party who initiates an action, therefore excludes the R.C. 4123.512 claimant as a person who may invoke a Civ.R. 41(A) dismissal. Id. at 309-311, 678 N.E.2d at 634-635.
Justice Stratton’s remaining reasons for finding Civ.R. 41(A) inapplicable to employer appeals under R.C. 4123.512 find support in Civ.R. 1(C), which states:
“These rules, to the extent that they would by their nature be clearly inapplicable, shall not apply to procedure * * * (7) in all other special statutory proceedings.”
This court has interpreted that rule to mean that “ ‘[t]he civil rules should be held to be clearly inapplicable only when their use will alter the basic statutory purpose for which the specific procedure was originally provided in the special statutory action.’ ” Price v. Westinghouse Elec. Corp. (1982), 70 Ohio St.2d 131, 133, 24 O.O.3d 237, 239, 435 N.E.2d 1114, 1116, quoting State ex rel. Millington v. Weir (1978), 60 Ohio App.2d 348, 349, 14 O.O.3d 310, 311, 397 N.E.2d 770, 772.
Because the employer’s challenge under R.C. 4123.512 is in the nature of an appeal and the employee/claimant continues to receive benefits until the claim is disallowed, a voluntary dismissal under Civ.R. 41(A) permits the employee/claim*374ant a strategic hedge. Even if the. appealing employer ultimately succeeds on appeal, an employee/claimant may substantially extend his or her benefit period by invoking Civ.R. 41(A). Accordingly, use of Civ.R. 41(A) in an R.C. 4123.512 employer’s appeal alters the basic statutory purpose for which the specific procedure was originally provided in the special statutory action — that being prompt resolution of a challenge to the employee/claimant’s right to participate in the State Insurance Fund. By limiting the employee/claimant’s ability to voluntarily dismiss to the procedure set forth in Civ.R. 41(A)(2), the majority does not remove this incompatibility. The delay occasioned by a voluntary dismissal, even where some control is retained by the court, is simply at odds with an R.C. 4123.512 appeal.
Accordingly, I too would answer the certified question in the negative and reverse the judgment of the appellate court.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.